DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see page 9, filed December 27, 2021, with respect to the title have been fully considered and are persuasive.  The objection of August 26, 2021 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed December 27, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of August 26, 2021 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 18-22 are canceled.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among devices embodiments 1-5 , as set forth in the Office action mailed on March 25, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 25, 2021 is partially withdrawn.  Claims 12-17 , directed to  device claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 18-122, directed to device claims remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 18-22 directed to device claims non-elected without traverse.  Accordingly, claims 18-22 been canceled.
Status of the Claims
Claims 12-17 are rejoined.  Claims 3, 5, 7, and 18-22 are canceled.  Claims 1-2, 4, 6, and 8-17 are present for examination.


Allowable Subject Matter
Claims 1-2, 4, 6, and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Minemura (US Pat. No. 9,397,043), Fastow (US Pat. No. 7,910,976), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 2, 4, 6, and 8-17 depend from), wherein the first protruding part is located closer to the plurality of columnar bodies of the first group than the plurality of columnar bodies of the second group, the second protruding part is located closer to the plurality of columnar bodies of the second group than the plurality of columnar bodies of the first group, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Fastow (US Pat. No. 7,910,976) discloses oxides 240/250 with protrusions from a plan view.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819